Webb, Judge.
1. In this suit brought in the Superior Court of Whitfield County on a judgment secured in North Carolina against J. W. Reid, d/b/a Chalet Carpets of Charlotte, plaintiffs alleged "That J. W. Reid of said County” was indebted to them in a specified amount. Reid complains that this allegation of jurisdiction was insufficient. We do not agree.
"CPA § 8 (a) (Code Ann. § 81A-108 (a)) requires that the original complaint shall contain facts upon which the court’s venue depends. In most cases a bare allegation of the defendant’s residence within the county will suffice. Martin v. Approved Bancredit Corp., 224 Ga. 550, 551 (163 SE2d 885).” Atchinson v. Haley, 132 Ga. App. 264 (208 SE2d 22) (1974). The allegation from the face of the complaint obviously refers to Whitfield County, and is sufficient in this case.
2. Reid’s contentions that the North Carolina judgment was improperly entered into evidence and that no evidence was offered as to the balance due on the judgment are without merit. The authenticated judgment was admitted pursuant to Code Ann. §§ 38-622 and 38-627, and examination of the trial transcript reveals no evidence of any payments on the judgment. Therefore it was entitled to full faith and credit on the entire face value plus interest and costs. Accordingly, the trial court correctly directed such a verdict in plaintiffs’ favor and did not err in refusing to direct a verdict for Reid.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.

Johnson & Fain, Don W. Johnson, for appellees.